Case 2:20-cv-02586-GW-E Document 33-1 Filed 06/01/20 Page 1 of 16 Page ID #:211



 1   NANCY SHER COHEN (State Bar No. 81706)
 2
       nancy.cohen@lathropgpm.com
     RONALD A. VALENZUELA (State Bar No. 210025)
 3    ronald.valenzuela@lathropgpm.com
 4   LATHROP GPM LLP
     1888 Century Park East, Suite 1000
 5   Los Angeles, CA 90067
 6   310.789.4600
     310.789.4601
 7

 8   Attorneys for Plaintiffs
     Arconic Inc. et al.
 9

10                              UNITED STATES DISTRICT COURT
11                          CENTRAL DISTRICT OF CALIFORNIA
12                                     WESTERN DIVISION
13   Arconic Inc. et al.,
                                                     CASE NO. 2:20-cv-02586-GW(Ex)
14                               Plaintiffs,
15   vs.                                             Assigned to: Hon. George H. Wu
16   Cal-Tron Plating, Inc. et al,                   DECLARATION OF RONALD
17                               Defendants.         A. VALENZUELA IN SUPPORT
                                                     OF PLAINTIFFS’ MOTION
18                                                   FOR ORDER STAYING CASE
19
                                                     Hearing Date: June 29,2020
20                                                   Hearing Time: 8:30 a.m.
21
                                                     Judge: Hon. George H. Wu
                                                     Courtroom: 9D, Ninth Floor
22

23
                                                     Complaint Filed: March 18, 2020

24

25

26

27

28

                                               -1-
Case 2:20-cv-02586-GW-E Document 33-1 Filed 06/01/20 Page 2 of 16 Page ID #:212



 1                   DECLARATION OF RONALD A. VALENZUELA
 2         I, Ronald A. Valenzuela, declare as follows:
 3         1.     I am a partner with the law firm of Lathrop GPM LLP, counsel of record
 4   for Plaintiffs Arconic Inc. et al. (“Plaintiffs”) in this matter. I am duly admitted to
 5   practice before the courts of the State of California and before this Court. Unless
 6   otherwise indicated, I have personal knowledge of the facts set forth below, and, if
 7   called as a witness, I could and would competently testify thereto.
 8         2.     Prior to January 1, 2020, Lathrop GPM LLP was known as Lathrop Gage
 9   LLP. I was a partner at Lathrop Gage LLP since October 1, 2017. Prior to October 1,
10   2017, I was an associate at Proskauer Rose LLP.
11         3.     A lawsuit titled Arconic Inc. et al. v APC Investment Co, et al., Case No.
12   2:14-cv-06456 GW (Ex.) (“Arconic”) was initiated in 2014 and assigned to this Court.
13   At the time, Proskauer Rose LLP was counsel of record for plaintiffs in that case.
14   After I joined Lathrop Gage LLP, that firm became counsel of record for plaintiffs in
15   Arconic. Lathrop GPM LLP is now counsel of record for plaintiffs in Arconic. While
16   at Proskauer Rose LLP, Lathrop Gage LLP, and now Lathrop GPM LLP, I handled
17   the day-to-day management of Arconic. Plaintiffs in this case are among the group of
18   plaintiffs in Arconic (the “Arconic Plaintiffs”).
19         4.     In 2016, all of the Arconic Plaintiffs, and others, entered into a consent
20   decree relating to Operable Unit No. 2 of the Omega Chemical Superfund Site. The
21   federal and state governments were also parties to the OU-2 Consent Decree, which
22   was approved by this Court in United States of America et al. v. Abex Aerospace et
23   al., Case No. 2:16-CV-02696-GW (Ex.).
24         5.     After entering into the OU-2 Consent Decree, the Arconic Plaintiffs
25   amended the Arconic complaint to assert two causes of action under CERCLA. One
26   cause of action asserts a claim for contribution under CERCLA Section 113(f), 42
27   U.S.C. § 9613(f). The other asserts a claim for declaratory relief under CERCLA
28

                                                  -2-
Case 2:20-cv-02586-GW-E Document 33-1 Filed 06/01/20 Page 3 of 16 Page ID #:213



 1   Section 113(g)(2), 42 U.S.C. § 9613(g)(2) and the Federal Declaratory Judgments Act,
 2   28 U.S.C. § 2201.
 3         6.     The Arconic defendants moved for summary judgment on the CERCLA
 4   claims, arguing that the statute of limitations had expired before the Arconic Plaintiffs
 5   filed suit. The Arconic Plaintiffs opposed. In February 2019, this Court entered
 6   judgment in Arconic, dismissing the CERCLA claims, with prejudice, on the grounds
 7   that they were time-barred. A third claim asserted in Arconic for injunctive relief
 8   under the Resource Conservation and Recovery Act, as amended, 42 U.S.C. §§ 6901-
 9   6992k, the sole remaining claim, is currently stayed. The Arconic Plaintiffs appealed
10   the statute-of-limitations ruling, the briefing on the appeal is complete, oral argument
11   was conducted on March 3, 2020, and the Ninth Circuit deemed the matter argued and
12   submitted as of March 3, 2020.
13         7.     On March 18, 2020, Plaintiffs filed the Complaint in this action against
14   defendants Cal-Tron Plating, Inc. et al., along with a Notice of Related Case,
15   indicating that this case was related to the Arconic and Abex actions. The Complaint
16   asserts only two causes of action: a claim for contribution under CERCLA Section
17   113(f), 42 U.S.C. § 9613(f), and a claim for declaratory relief under CERCLA Section
18   113(g)(2), 42 U.S.C. § 9613(g)(2) and the Federal Declaratory Judgments Act, 28
19   U.S.C. § 2201. All defendants, except Dennis O’Meara and his former company
20   Omega Chemical Corporation, (“Defendants”) have been served. Plaintiffs are
21   continuing their diligent efforts to serve those two defendants.
22         8.     Prior to filing this lawsuit, and to avoid having to bring this action,
23   Plaintiffs spent several months trying to obtain agreements with Defendants, and
24   many others, to toll the statute of limitations for Plaintiffs’ CERCLA claims in case
25   the Ninth Circuit reversed the District Court’s statute-of-limitations ruling in Arconic.
26   Plaintiffs were largely successful, reaching agreements with several dozen parties, but
27   were unable to reach such an agreement with Defendants.
28         9.     Soon after this suit was filed, I attempted to contact Defendants to

                                                 -3-
Case 2:20-cv-02586-GW-E Document 33-1 Filed 06/01/20 Page 4 of 16 Page ID #:214



 1   propose submitting a stipulated request to this Court, asking the Court to enter an
 2   order staying this case pending the outcome of the Arconic Appeal. Over the next
 3   several weeks, I was eventually able to identify counsel each Defendant had retained
 4   for this case. I telephoned each separately and discussed the proposed stipulated
 5   request for a stay. I spoke with counsel for Defendant Vanowen, Thomas Weiss, on
 6   March 30, 2020 and proposed that Vanowen join a stipulated request to stay this case.
 7         10.     During my discussions with each counsel, I provided background
 8   concerning the Arconic case and the Arconic Appeal and advised Defendants’ counsel
 9   that the Ninth Circuit’s decision in the Arconic Appeal would likely bear directly on
10   this case. I also shared a draft of the proposed stipulation with counsel for the
11   Defendants who expressed an interest in the stay.
12         11.    Regarding my discussion with Vanowen’s counsel, Thomas Weiss, Mr.
13   Weiss, expressed skepticism about the stay, but indicated he would discuss it with his
14   client and get back to me, but he did not do so until nearly two months later. The
15   remaining Defendants were generally amenable to the concept of a stay pending the
16   outcome of the Arconic Appeal, though the details of the stipulation still needed to be
17   worked out. Several offered proposed edits to the draft stipulation that my office had
18   prepared. Understanding that this Court would almost certainly require the unanimous
19   consent of Defendants for a stay if the request were made by stipulation, I again
20   contacted counsel for Vanowen on May 5 to determine if that Defendant was
21   amenable to a stay. Plaintiffs received no response until mid-May. By this point,
22   Vanowen was the only Defendant that had not signed on in principle to the stay.
23         12.    Vanowen, however, did not respond to the proposal for a stay until May
24   15, 2020, when Mr. Weiss contacted me via e-mail to request a meeting to confer
25   about Vanowen’s intention to file a Rule 12(b)(6) motion. A true and correct copy of
26   Mr. Weiss’s e-mail is attached to my Declaration as Exhibit A.
27         13.    After meeting and conferring with all Defendants, including Vanowen on
28   May 20, Plaintiffs file an ex parte application seeking the same relief sought by this

                                                 -4-
Case 2:20-cv-02586-GW-E Document 33-1 Filed 06/01/20 Page 5 of 16 Page ID #:215



 1   Motion. During my conversation with Vanowen’s counsel concerning that application,
 2   I again proposed submitting a stipulated request to stay this case as a means to avoid
 3   the time, expense, and cost of litigating the anticipated motion, but Mr. Weiss rejected
 4   the proposal.
 5         14.    Plaintiffs filed the ex parte application on May 21, 2020, which the Court
 6   denied on the grounds that Plaintiffs had not made the requisite showing entitling
 7   them to ex parte relief. The Court further indicated that Plaintiffs may seek a stay
 8   through regularly noticed motion procedures.
 9         15.    Following that ruling, I contacted counsel for Defendants, advised each
10   that Plaintiffs intended to bring this Motion, and confirmed that each Defendant’s
11   position regarding the stay, and this Motion, had not changed, namely, only Vanowen
12   opposed the Motion. On May 28, 2019, I spoke separately by telephone with counsel
13   for Defendants Cal-Tron Plating, Inc. and Mid-West Fabricating Co., Messrs. Justin
14   Panitchpakdi and Timothy Cronin, respectively. Both indicated that their respective
15   clients would not oppose the Motion and agreed that the parties had satisfied their
16   obligation to meet and confer under Local Rule 7-3 prior to the filing of this Motion.
17         16.    On May 29, 2020, I spoke separately by telephone with counsel for
18   Defendants Santa Fe Rubber Products, Inc., Electronic Chrome & Grinding Co., and
19   Sunrise Properties, LLC, Messrs. David Van Riper, Thomas Schmidt, and Michael
20   Vergara, respectively. All three indicated that their respective clients would not
21   oppose the Motion and agreed that the parties had satisfied their obligation to meet
22   and confer under Local Rule 7-3 prior to the filing of this Motion. That same day, I
23   received an e-mail from counsel for Duncan Industries, Inc., Aaron Allen, confirming
24   that Mr. Allen’s client would not oppose the Motion and agreeing that the parties had
25   satisfied their obligation to meet and confer under Local Rule 7-3 prior to the filing of
26   this Motion. A true and correct copy of Mr. Allen’s e-mail is attached to my
27   Declaration as Exhibit B.
28         17.    I also spoke telephonically with Mr. Weiss on May 28 and 29 concerning

                                                 -5-
Case 2:20-cv-02586-GW-E Document 33-1 Filed 06/01/20 Page 6 of 16 Page ID #:216



 1   this Motion. Mr. Weiss indicated that Vanowen would oppose the Motion, but he
 2   agreed that the parties had satisfied their obligation to meet and confer under Local
 3   Rule 7-3 prior to the filing of this Motion. During those discussions, I offered to
 4   extend Vanowen’s deadline to respond to the Complaint until after this Court has
 5   ruled on this Motion. Mr. Weiss indicated that he would “think about it,” but as of the
 6   filing of this Motion, Vanowen had not responded to the offer to extend its deadline to
 7   respond to the Complaint.
 8         18.    Finally, on June 1, 2020, counsel for Defendant Halliburton Energy
 9   Services, Inc., Mr. William Wick, e-mailed me indicating that his client was “neutral”
10   about the stay and the Motion and that the parties had satisfied their obligation to meet
11   and confer under Local Rule 7-3 prior to the filing of this Motion. A true and correct
12   copy of my June 1 e-mail exchange with Mr. Wick is attached to my declaration as
13   Exhibit C.
14

15

16

17

18   Dated: June 1, 2020                         /s/ Ronald A. Valenzuela
19                                           Ronald A. Valenzuela

20

21

22

23

24

25

26

27

28

                                                 -6-
Case 2:20-cv-02586-GW-E Document 33-1 Filed 06/01/20 Page 7 of 16 Page ID #:217




                           Exhibit A
     Case 2:20-cv-02586-GW-E Document 33-1 Filed 06/01/20 Page 8 of 16 Page ID #:218


Valenzuela, Ronald A.

From:                            Thomas J. Weiss <tweiss@weisslawla.com>
Sent:                            Friday, May 15, 2020 4:42 PM
To:                              Cohen, Nancy Sher; Valenzuela, Ronald A.
Subject:                         2:20-cv-02586 CD CA


Dear Counsel: Vanowen Holdings has received a copy of summons and complaint in the above action. This is notice to
you under local rule 7 -3 that Vanowen intends to move to dismiss the case as to this defendant under Rule 12(b)(6) on
at least two grounds: res judicata and the expiration of the statute of limitations. Under local rule 7-3, counsel are
required to confer concerning the substance of the motion and whether it can be avoided. I am available to have a
telephone or Zoom conference any time Tuesday or Wednesday May 19 or 20. Please select a time and day and
preferred medium. Thank you.

Thomas J. Weiss
WEISS & ZAMAN
1925 Century Park East, Suite 2140
Los Angeles, California 90067
Telephone: 310-788-0710
Facsimile: 310-788-0735
email: tweiss@weisslawla.com




                                                           1
                                                                                                       Exhibit A
                                                                                                          007
Case 2:20-cv-02586-GW-E Document 33-1 Filed 06/01/20 Page 9 of 16 Page ID #:219




                           Exhibit B
       Case 2:20-cv-02586-GW-E Document 33-1 Filed 06/01/20 Page 10 of 16 Page ID #:220


Valenzuela, Ronald A.

From:                                Aaron Allan <aallan@glaserweil.com>
Sent:                                Friday, May 29, 2020 8:37 AM
To:                                  Valenzuela, Ronald A.
Cc:                                  Olivia Weiss
Subject:                             Re: Cal-Tron Plating - Draft Stipulation to Extend Deadline for Duncan Industries to
                                     Respond to Complaint



Ron,

I received your voice-mail message from yesterday. This will confirm that Duncan Industries does not oppose
your request for a stay, whether brought ex parte or as a noticed motion, and that you have satisfied your
obligation to meet and confer under the rules.

Separately, we would like for our time to respond to the complaint extended again, if necessary, to be after
any hearing and ruling on your noticed motion. Please keep this request in mind as you move forward with
your motion and with the opposing defendant.

Thanks.

Aaron

From: Valenzuela, Ronald A. <ronald.valenzuela@lathropgpm.com>
Sent: Friday, May 22, 2020 11:32 AM
To: Aaron Allan
Subject: RE: Cal-Tron Plating - Draft Stipulation to Extend Deadline for Duncan Industries to Respond to Complaint


Thanks.


Ronald Valenzuela
Partner
Lathrop GPM LLP
1888 Century Park East, Suite 1000
Los Angeles, CA 90067-1623
Direct: 310.789.4660
ronald.valenzuela@lathropgpm.com
lathropgpm.com




From: Aaron Allan [mailto:aallan@glaserweil.com]
Sent: Friday, May 22, 2020 11:30 AM
To: Valenzuela, Ronald A. <ronald.valenzuela@lathropgpm.com>
Cc: Olivia Weiss <oweiss@glaserweil.com>
Subject: Re: Cal-Tron Plating - Draft Stipulation to Extend Deadline for Duncan Industries to Respond to Complaint

Ron,

                                                               1
                                                                                                             Exhibit B
                                                                                                                008
       Case 2:20-cv-02586-GW-E Document 33-1 Filed 06/01/20 Page 11 of 16 Page ID #:221
Duncan consents and authorizes Plaintiffs to file this stipulation.

Thanks.

Aaron

From: Valenzuela, Ronald A. <ronald.valenzuela@lathropgpm.com>
Sent: Friday, May 22, 2020 11:28 AM
To: Aaron Allan
Cc: Olivia Weiss
Subject: RE: Cal-Tron Plating - Draft Stipulation to Extend Deadline for Duncan Industries to Respond to Complaint


Just noticed that my assistant left Nancy’s name off of the signature block below the signature
line. Please review this draft and disregard the one I sent 30 minutes ago.

Ron


Ronald Valenzuela
Partner
Lathrop GPM LLP
1888 Century Park East, Suite 1000
Los Angeles, CA 90067-1623
Direct: 310.789.4660
ronald.valenzuela@lathropgpm.com
lathropgpm.com




From: Valenzuela, Ronald A. [mailto:ronald.valenzuela@lathropgpm.com]
Sent: Friday, May 22, 2020 10:59 AM
To: Aaron Allan <aallan@glaserweil.com>
Cc: Olivia Weiss <oweiss@glaserweil.com>
Subject: Cal-Tron Plating - Draft Stipulation to Extend Deadline for Duncan Industries to Respond to Complaint

Aaron: The proposed stipulation is attached. Please let us know if you have any comments. If not,
please confirm that Duncan consents as to content and authorizes Plaintiffs to file.

Ron

                                Ronald Valenzuela
                                Partner

                                Lathrop GPM LLP
                                1888 Century Park East, Suite 1000
                                Los Angeles, CA 90067-1623
                                Direct: 310.789.4660
                                ronald.valenzuela@lathropgpm.com
                                lathropgpm.com




This e-mail (including any attachments) may contain material that (1) is confidential and for the sole use of the intended recipient, and (2) may be protected by the
attorney-client privilege, attorney work product doctrine or other legal rules. Any review, reliance or distribution by others or forwarding without express permission
is strictly prohibited. If you are not the intended recipient, please contact the sender and delete all copies.

                                                                                   2
                                                                                                                                                Exhibit B
                                                                                                                                                   009
    Case 2:20-cv-02586-GW-E Document 33-1 Filed 06/01/20 Page 12 of 16 Page ID #:222


Please visit our Insurance Recovery & Counseling blog:
The Road to Insurance Recovery
Although Glaser Weil attorneys and staff are working remotely in order to reduce the risks associated with
COVID-19, we will continue doing our utmost to provide prompt, professional service to and on behalf of our
clients. Thank you for your understanding.




                                                      3
                                                                                             Exhibit B
                                                                                                010
Case 2:20-cv-02586-GW-E Document 33-1 Filed 06/01/20 Page 13 of 16 Page ID #:223




                           Exhibit C
      Case 2:20-cv-02586-GW-E Document 33-1 Filed 06/01/20 Page 14 of 16 Page ID #:224


Valenzuela, Ronald A.

From:                                Bill Wick <BillWick@ww-envlaw.com>
Sent:                                Monday, June 1, 2020 7:59 AM
To:                                  Valenzuela, Ronald A.
Subject:                             RE: Cal-Tron Plating Action - Plaintiffs' Motion for Stay



Ron,
        Yes.
                 Bill


William D. Wick
Wactor & Wick LLP
Environmental Attorneys
3640 Grand Avenue, Suite 200
Oakland, CA 94610
510.465.5750 Ext. 2
bwick@ww-envlaw.com




From: Valenzuela, Ronald A. <ronald.valenzuela@lathropgpm.com>
Sent: Monday, June 1, 2020 7:58 AM
To: Bill Wick <BillWick@ww-envlaw.com>
Subject: RE: Cal-Tron Plating Action - Plaintiffs' Motion for Stay


Thanks, Bill. Do you agree that Plaintiffs and Halliburton have satisfied their obligation under Local
Rule 7-3 to meet and confer about Plaintiffs’ motion for a stay?

Ron


Ronald Valenzuela
Partner
Lathrop GPM LLP
1888 Century Park East, Suite 1000
Los Angeles, CA 90067-1623
Direct: 310.789.4660
ronald.valenzuela@lathropgpm.com
lathropgpm.com




From: Bill Wick [mailto:BillWick@ww-envlaw.com]
Sent: Monday, June 1, 2020 7:10 AM
To: Valenzuela, Ronald A. <ronald.valenzuela@lathropgpm.com>
Subject: RE: Cal-Tron Plating Action - Plaintiffs' Motion for Stay

Ron,
                                                                1
                                                                                                 Exhibit C
                                                                                                    011
     Case 2:20-cv-02586-GW-E Document 33-1 Filed 06/01/20 Page 15 of 16 Page ID #:225
        I confirmed that Halliburton’s position remains neutral.
                     Bill


William D. Wick
Wactor & Wick LLP
Environmental Attorneys
3640 Grand Avenue, Suite 200
Oakland, CA 94610
510.465.5750 Ext. 2
bwick@ww-envlaw.com




From: Valenzuela, Ronald A. <ronald.valenzuela@lathropgpm.com>
Sent: Friday, May 29, 2020 3:48 PM
To: Bill Wick <BillWick@ww-envlaw.com>
Subject: RE: Cal-Tron Plating Action - Plaintiffs' Motion for Stay


Thanks. Looks like we’ll file on Monday, so if you could let me know by noon that day, I’d appreciate
it.


Ronald Valenzuela
Partner
Lathrop GPM LLP
1888 Century Park East, Suite 1000
Los Angeles, CA 90067-1623
Direct: 310.789.4660
ronald.valenzuela@lathropgpm.com
lathropgpm.com




From: Bill Wick [mailto:BillWick@ww-envlaw.com]
Sent: Friday, May 29, 2020 3:35 PM
To: Valenzuela, Ronald A. <ronald.valenzuela@lathropgpm.com>
Subject: Re: Cal-Tron Plating Action - Plaintiffs' Motion for Stay

Ron,
Have not yet heard from my client to confirm neutrality on your proposed motion. Will let you know as soon as I do.
Bill

Get Outlook for iOS

From: Valenzuela, Ronald A. <ronald.valenzuela@lathropgpm.com>
Sent: Friday, May 29, 2020 3:22:00 PM
To: Bill Wick <BillWick@ww-envlaw.com>
Subject: Cal-Tron Plating Action - Plaintiffs' Motion for Stay

Bill: Just left you another vmail. Please call me this afternoon. Thanks.

                                                            2
                                                                                                      Exhibit C
                                                                                                         012
       Case 2:20-cv-02586-GW-E Document 33-1 Filed 06/01/20 Page 16 of 16 Page ID #:226
                                Ronald Valenzuela
                                Partner

                                Lathrop GPM LLP
                                1888 Century Park East, Suite 1000
                                Los Angeles, CA 90067-1623
                                Direct: 310.789.4660
                                ronald.valenzuela@lathropgpm.com
                                lathropgpm.com




This e-mail (including any attachments) may contain material that (1) is confidential and for the sole use of the intended recipient, and (2) may be protected by the
attorney-client privilege, attorney work product doctrine or other legal rules. Any review, reliance or distribution by others or forwarding without express permission
is strictly prohibited. If you are not the intended recipient, please contact the sender and delete all copies.




Please visit our Insurance Recovery & Counseling blog:

The Road to Insurance Recovery




                                                                                   3
                                                                                                                                                Exhibit C
                                                                                                                                                   013
